Name: Council Directive 79/661/EEC of 24 July 1979 amending Directive 76/768/EEC on the approximation of the laws of the Member States relating to cosmetic products
 Type: Directive
 Subject Matter: European Union law;  chemistry
 Date Published: 1979-07-31

 Avis juridique important|31979L0661Council Directive 79/661/EEC of 24 July 1979 amending Directive 76/768/EEC on the approximation of the laws of the Member States relating to cosmetic products Official Journal L 192 , 31/07/1979 P. 0035 - 0035 Greek special edition: Chapter 13 Volume 8 P. 0179 Spanish special edition: Chapter 15 Volume 2 P. 0145 Portuguese special edition Chapter 15 Volume 2 P. 0145 Finnish special edition: Chapter 13 Volume 10 P. 0040 Swedish special edition: Chapter 13 Volume 10 P. 0040 COUNCIL DIRECTIVE of 24 July 1979 amending Directive 76/768/EEC on the approximation of the laws of the Member States relating to cosmetic products (79/661/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission, Whereas Article 5 of Council Directive 76/768/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to cosmetic products (1) lays down that, on expiry of a three-year period from notification of the Directive, the substances and colouring agents listed in Annex IV thereof shall either be definitively permitted, or definitively prohibited, retained for a further period of three years in Annex IV, or deleted from all Annexes; Whereas, in view of the complexity of the problems to be solved, this deadline cannot be met and must therefore be extended, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 76/768/EEC is hereby amended as follows: 1. In the first subparagraph of Article 5, the words "For a period of three years from notification of this Directive" shall be replaced by "Until 31 December 1980". 2. In the second subparagraph of Article 5, the words "On expiry of the three-year period" shall be replaced by "From 1 January 1981". Article 2 Member States shall take all measures necessary to comply with this Directive by 30 July 1979. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 24 July 1979. For the Council The President M. O'KENNEDY (1)OJ No L 262, 27.9.1976, p. 169.